DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

obtaining fiat-based transaction data from a bank account the cryptocurrency-based transaction data being created when the cryptocurrency is transferred out of the cryptocurrency exchange to a blockchain associated with the one or more cryptocurrency endpoints;

analyzing the cryptocurrency-based transaction data recorded in a blockchain ledger;

based on analyzing the cryptocurrency-based transaction data recorded in the blockchain ledger identifying downstream cryptocurrency use where the cryptocurrency was used;

identifying a purchase of a cryptocurrency from fiat-based transaction data and/or cryptocurrency exchange trade history data from a cryptocurrency exchange where the cryptocurrency was purchased;

obtaining cryptocurrency-based transaction data that identifies downstream
cryptocurrency transaction data where the cryptocurrency was transferred out of the
cryptocurrency exchange to a blockchain associated with a cryptocurrency endpoint;

scoring a user who purchased or used the cryptocurrency based on the fiat-based
transaction data, the cryptocurrency exchange trade history data, and the
cryptocurrency-based transaction data; and

based on the scoring determining whether the user is involved in an illicit transaction.


This is considered to be certain methods of organizing human activity, in particular, analyzing transaction data to identify potentially illegal activity which is considered to be a fundamental economic practice.  
Regarding independent claims 1, 10, and 19, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a processor, network, and memory) fails to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 10, and 18, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a processor, network, and memory to receive, transmit, process and store various data.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Response to Arguments
4.	Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive.  Applicant argues that the rejection under U.S.C. 101 is in error and should be withdrawn.  It is asserted that the claims are not directed to a fundamental economic practice and that the other elements beyond the abstract idea integrate the idea into a practical application and modify the abstract idea in an unconventional, non-routine manner so that the claims amount to significantly more than just the idea.  Also, applicant argues that the examiner’s use of official notice is improper and requests support for it.
	The examiner disagrees and stands by the rejection under U.S.C. 101 above which has been revised to address applicant’s arguments and claim amendments.  In the examiner’s interpretation the claims are directed to a fundamental economic practice, in particular, analyzing transaction data to identify potentially illegal activity.  This is considered to be a method of organizing human activity.  Furthermore, the other claim elements beyond the abstract idea are recited at such a high level of generality that they do not place any meaningful limits on the idea so as to integrate it into a practical application or modify the claims so that they amount to significantly more than just the idea.  To address this rejection the examiner suggests amending the claims to recite some meaningful details concerning the other claim elements beyond the abstract idea (i.e., processor, network, memory, display, input devices, signal generation device, etc.) so that they could reasonably be taken to integrate the abstract idea into a practical application or modify the claims so that they amount to significantly more than just the idea.  Figure 6 shows these tangible elements and their operation is described in the specification.  Support for the official notice is provided below in an examiner’s affidavit.
Examiner’s Affidavit
5.	The examiner has worked as an examiner at the USPTO for 20 years in multiple technology areas and it is within his personal knowledge that prior to the effective filing date of the claimed invention it was conventional and well-known to use a processor, network, and memory to receive, transmit, process and store various data.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627  



                                                                                                                                                                                                                                                                                                                                      

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627